Citation Nr: 9910041	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  94-43 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to an increased rating for bilateral pes cavus 
with hammertoes and callosities, currently evaluated as 30 
percent disabling.

2. Entitlement to an increased rating for arthritis of the 
left hip, currently evaluated as 20 percent disabling.

3. Entitlement to an increased rating for arthritis of the 
right hip, currently evaluated as 20 percent disabling.

4. Entitlement to an increased rating for arthritis and 
degenerative disc disease of the lumbar spine, currently 
evaluated as 20 percent disabling.

5. Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July 1991, October 1992, November 1994 
and September 1996 rating determinations by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Oakland, California.


FINDINGS OF FACT

1. The veteran's bilateral foot disability is manifested by 
bilateral pes cavus; hammer toes of the fifth digits, 
bilaterally; slightly palpable callosities over the 
metatarsal heads which are not significantly painful; and 
pain on prolonged standing.

2. The veteran's bilateral hip disabilities are manifested by 
slight limitation of motion and by pain.

3. The veteran's arthritis and degenerative disc disease of 
the lumbar spine is manifested by severe limitation of 
motion.

4. The veteran's service-connected disabilities are shown to 
be of such severity as to individually prevent him from 
engaging in any substantially gainful employment 
consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 
percent for a bilateral foot disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5278 (1998).

2. The criteria for disability ratings in excess of 20 
percent for disabilities of the right and left hip have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.20, 4.71a, Diagnostic Codes 5003, 5255 (1998).

3. The criteria for an evaluation of 40 percent for arthritis 
and degenerative disc disease of the lumbar spine have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.20, 4.71a, Diagnostic Code 5292 (1998).

4. The veteran's service-connected disabilities render him 
unemployable.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to increased ratings for 
several service connected disabilities including bilateral 
pes cavus, arthritis of the left and right hips, and 
arthritis and degenerative disc disease of the lumbar spine.  
He is also seeking entitlement to individual unemployability 
based on his service-connected disabilities.  In the interest 
of clarity, the Board will review the factual background of 
this case, briefly discuss relevant law and VA regulations 
and then analyze each claim and render a decision.  
Additional law and regulations will be provided where 
appropriate.

Relevant law and regulations regarding 
entitlement to increased ratings

The Board finds initially that the veteran's claims for 
increased evaluations are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631 (1992); Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  The Board also finds that the VA has satisfied its 
statutory obligation to assist the veteran in the development 
of facts pertinent to those claims.  38 U.S.C.A. § 5107(a).  
On appellate review, the Board sees no areas in which further 
development may be fruitful.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991);  38 
C.F.R. §§ 3.321(a),  4.1 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994);  38 C.F.R. § 4.2 (1997).


When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for veterans claims stated that "a veteran need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Increased rating for pes cavus

Factual background

The veteran was service connected bilateral pes cavus with 
hammertoes and callosities in April 1975.  In that rating 
decision, the RO evaluated the disability as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5278.  In a September 1989 rating decision, the RO increased 
the veteran's disability rating to 30 percent disabling.

The veteran was seen for a fee basis VA examination in 
September 1988.  The examiner noted that the veteran used 
orthopedic shoes and was seen for periodic paring-down of 
calluses on both feet since 1965.  The veteran complained of 
generalized foot pains and leg cramps.  The veteran's gait 
was propulsive in an out-toes pattern.  Observation of the 
veteran's feet on weight bearing showed prominent arches with 
all of the ten toes unable to touch the ground, especially 
the fifth toe.  There was marked reduction in the plantar fat 
padding of both feet with callositis under the second 
metatarsal heads, bilaterally.  The examiner found the 
veteran's complaints to be consistent with the degree of 
deformity.  The prognosis was guarded and his condition was 
noted to be progressive.

A VA outpatient treatment report dated in November 1990 
reflects that the veteran had deficient soft-tissue pads in 
the plantar aspect of the metatarsal heads of both feet with 
moderately severe hammer toes for which he used orthopedic 
inserts.  The examiner noted that the veteran's disability 
was progressive.

The veteran was seen at a fee basis VA examination in June 
1992.  The veteran complained of pain with walking and had 
hammertoe deformities and overlapping of the fifth toes.  On 
physical examination, the veteran was noted to have moderate 
pes cavus deformities bilaterally with mild hammertoe 
deformities of the toes and overlapping of the fifth toes.  
X-rays showed bilateral hammertoe deformities involving the 
fifth toes of both feet. The diagnoses were bilateral pes 
cavus with bilateral hammertoe deformities.

In April 1993, the veteran's spouse submitted a statement 
wherein she indicated that his disabilities had increased 
over time.

In July 1993, the veteran underwent a VA examination.  The 
veteran reported pain, cramps and difficulties walking.  The 
examiner noted that the condition of the veteran's feet 
remained unchanged from the examination which he conducted in 
June 1992.  The diagnosis remained pes cavus.

X-rays of the right foot taken in March 1995 showed scissor 
toe deformity of the fourth and little toes, posterior 
calcaneal spurring and an accessory navicular.  The 
impression was no significant abnormality.

The veteran testified at an October 1995 hearing at the RO.  
He stated that he was only able to walk two blocks before he 
had to stop due to pain in his feet.  He said that this toes 
were not particularly troublesome.  He related that he used a 
special insert in his shoes.  

The veteran underwent a VA examination in February 1996.  
Physical examination showed bilateral hallux valgus 
deformity.  Hammertoe deformities of the second through fifth 
digits of both feet were also noted.  There was a decreased 
longitudinal arch of both feet consistent with pes cavus 
deformity and an antalgic gait which appeared to favor the 
right foot.  X-rays showed hammertoe of the fifth toe, 
bilaterally.  The diagnoses were bilateral pes cavus, hallux 
valgus, and hammertoe deformities of the feet.

The veteran underwent a VA examination in September 1997.  He 
reported pain in his feet with long standing, hammertoes and 
pain of his metatarsal heads with callosities.  Physical 
examination showed bilateral accentuated longitudinal arches 
consistent with bilateral pes cavus and hammertoes of the 
fifth digits, bilaterally.  There were slight palpable 
callosities over the metatarsal heads.  It was noted that the 
veteran ambulated with a slightly unsteady gait, favoring 
neither leg.  The diagnosis was pes cavus and hammertoe 
deformities bilaterally.  The examiner noted that the 
veteran's pain increased by 25 percent with standing for more 
than 20  minutes.

At a video hearing before the undersigned Member of the Board 
in February 1999, the veteran testified that had hammer toes 
and callous formations on the balls and base of the toes as 
well as the heels on both feet.  He stated that he had pain 
within his feet rated at a level of 8 out of 10 in terms of 
severity.  He indicated that he was only able to walk two 
blocks before feeling pain in his feet.  The pain extended 
along the length of the foot.  He testified that he walks 
with an altered gait and his shoes wear unevenly from his 
weight displacement.  

Analysis

As stated above, the veteran is currently rated as 30 percent 
disabled pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5278.  
Under Diagnostic Code 5278, bilateral acquired claw foot (pes 
cavus) is rated as follows:  Marked contraction of plantar 
fascia with dropped forefoot, all toes hammer toes, very 
painful callosities, marked varus deformity, bilaterally, 50 
percent; all toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads, 
bilaterally, 30 percent.  

After consideration of all evidence of record, the Board 
finds that an increased rating to 50 percent is not 
warranted.  No examiner has reported the presence of marked 
contraction of the plantar fascia or dropped forefoot with 
regard to either foot.  Although the February 1996 examiner 
noted hammertoe deformities of the second through fifth 
digits of both feet, the June 1992, March 1995 and February 
1996 X-rays only showed hammertoe deformities of the fifth 
toe, bilaterally.  Thus, all toes are not hammer toes.  There 
is no evidence of "very painful callosities".

The Board notes that at the September 1997 examination, the 
veteran reported pain of his metatarsal heads, with 
callosities.  However, on examination, only slight 
callosities were reported.   No examiner has ever noted the 
presence of a marked varus deformity.  

After having carefully reviewed the record, which is 
described in detail above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
The currently manifested symptomatology is not consistent 
with, nor does it nearly approximate, that which is required 
for a 50 percent rating.  See 38 C.F.R. § 4.7 (1998).  
Accordingly, the Board concludes that the veteran's bilateral 
pes cavus is correctly evaluated as 30 percent disabling.  

Increased rating for left and right hip disabilities

Factual background

The veteran was service connected for arthritis of the left 
and right hips secondary to his service connected bilateral 
pes cavus in October 1992.  In that rating decision, the RO 
evaluated both disabilities as 10 percent disabling pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5255.  The 
veteran's disability ratings were both increased to 20 
percent in a June 1994 rating decision.

The veteran underwent a VA examination in June 1992.  He 
complained of bilateral hip pain secondary to his service 
connected pes cavus.  He stated that due to the service 
connected disability, he had an abnormal gait.  Thigh 
circumference was 34 centimeters on the right and 33 
centimeters on the left.  Range of motion of the right hip 
was as follows:  flexion to 115/125 degrees; extension to 
30/30 degrees, adduction to 25/25 degrees; abduction to 40/45 
degrees; internal rotation to 35/40 degrees and external 
rotation to 55/60 degrees.  Range of motion of the left hip 
was as follows: flexion to 120/125 degrees, extension to 
30/30 degrees, adduction to 20/25 degrees; abduction to 40/45 
degrees; internal rotation to 30/40 degrees; and external 
rotation to 55/60 degrees.  All ranges of motion caused 
significant leg cramps.  X-rays showed minimal degenerative 
joint disease.  The diagnosis was arthralgia of the hips 
secondary to abnormal gait due to bilateral pes cavus.

At a July 1993 VA examination, the veteran reported that the 
pain in his hips had increased greatly since the 1992 
examination.  Thigh circumference was 33 centimeters on the 
right and 32.5 centimeters on the left.  Range of motion of 
the right hip was as follows:  flexion to 115/125 degrees; 
extension to 20/30 degrees; adduction to 15/25 degrees; 
abduction to 30/45 degrees; internal rotation to 30/40 
degrees and external rotation to 50/60 degrees.  Range of 
motion of the left hip was as follows:  115/125 degrees, 
extension to 20/30 degrees; adduction to 15/25 degrees; 
adduction to 25/45 degrees and abduction from 25/45 degrees; 
internal rotation from 25/40 degrees and external rotation to 
45/60 degrees.  The examiner noted considerable pain on all 
ranges of motion.  The diagnosis was bilateral hip 
degenerative joint disease secondary to abnormal gait from 
the service connected disability.

An outpatient treatment record from the VAMC in Sacramento, 
California dated in December 1994 reflects that the veteran 
was seen for increased hip pain.  Physical examination showed 
medial rotation to 20 degrees and lateral rotation to 
30 degrees, bilaterally.  Peripheral pulses were noted to be 
diminished.  The diagnosis was bilateral hip pain with 
possible arterial insufficiency.

At the October 1995 hearing, the veteran testified that his 
hips were becoming progressively worse over time.

The veteran underwent a VA examination in February 1996.  The 
range of motion for the right hip was as follows:  flexion to 
112 degrees; extension to zero degrees; adduction to 8 
degrees; abduction to 20 degrees; internal rotation to 22 
degrees; and external rotation to 12 degrees.  Range of 
motion for the left hip was as follows: flexion to 106 
degrees; extension to zero degrees; adduction to 8 degrees; 
abduction to 18 degrees; internal rotation to 20 degrees and 
external rotation to 10 degrees.  The veteran reported pain 
at extremes of hip flexion and internal rotation.  X-rays 
were negative.  The diagnosis was arthralgia of the hips due 
to an altered gait secondary to pes cavus.

At a September 1997 VA examination, the veteran complained of 
mild anterior hip pain with prolonged standing.  Range of 
motion of the hips, bilaterally was as follows:  flexion to 
105 degree; extension to 5 degrees; adduction to 5 degrees; 
abduction to 24 degrees; internal rotation to 15 degrees; and 
external rotation to 25 degrees.  Guarding was noted on 
flexion and internal rotation.  X-rays were negative for 
degenerative joint disease.  The diagnosis was bilateral hip 
arthralgia.  The examiner noted that the range of motion was 
decreased by 5 degrees in all directions due to pain on 
prolonged standing.

At the February 1999 video conference Travel Board hearing 
before the undersigned Member of the Board, the veteran 
testified that he had pain in both hips, but that the left 
hip was more painful than the right.  He reported that 
standing and activity increased his pain.  He testified that 
he had not received additional treatment for his hip pain in 
recent years.

Analysis

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The disabilities of the veteran's right and left hips are 
each currently assigned a 20 percent evaluation under 
Diagnostic Codes 5010 and 5255, by analogy.  See 38 C.F.R. 
§ 4.20 (1998).  Under Diagnostic Code 5255, a 10 percent 
evaluation requires impairment of the femur, with malunion, 
and slight knee or hip disability.  A 20 percent evaluation 
requires malunion of the femur with moderate hip or knee 
disability; a 30 percent evaluation requires marked knee or 
hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  
The Board notes that there is no evidence of malunion or 
fracture of the femur.  Therefore an increased rating 
pursuant to Diagnostic Code 5255, by analogy, is not 
warranted.

The Board notes that a rating pursuant to 38 C.F.R. § 5010 
requires a diagnosis of arthritis, due to trauma, 
substantiated by X-ray findings.  However, the medical 
evidence of record reflects that X-rays were entirely 
negative for degenerative disc disease or arthritis.  

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the femur to determine whether another code more 
closely resembles the veteran's disabilities.  However, the 
Board finds no provision upon which to assign a higher 
rating.  There was no evidence of ankylosis of the hips.  
Consequently, Diagnostic Code 5250 is not for application.  
There is no evidence of compensable limitation of motion of 
the thighs.  Thus, Diagnostic Codes 5251 and 5252 would not 
provide a higher rating in this case.  The medical evidence 
does not revel impairment of the thigh, such as limitation of 
rotation, adduction, or abduction to compensable levels.  
Consequently, Diagnostic Code 5253 would also not provide a 
right rating.  There is no evidence of a flail joint of the 
hip; Diagnostic Code 5254 is not for application.  

In summary, the preponderance of the evidence is against the 
claim; disability evaluations in excess of 20 percent for the 
right and left hip disabilities are not warranted for the 
reasons stated above.


Increased rating for arthritis and degenerative disc disease 
of the lumbar spine

Factual background

The veteran was granted service connection for arthritis and 
degenerative disc disease of the lumbar spine secondary to 
service connected pes cavus in a June 1994 rating decision.  
The RO rated the disability as 20 percent disabling pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5293.  

The veteran underwent an L4-5 laminectomy in April 1995.  

At the October 1995 hearing, the veteran testified that he 
has pain in his back which is exacerbated by sitting, walking 
and activity.  

At the February 1996 VA examination, the examiner noted 
decreased lordotic curvature.  Ranges of motion of the lumbar 
spine were as follows: anterior flexion to 75 degrees; 
posterior extension to 5 degrees; lateral flexion to 20 
degrees bilaterally; and lateral rotation to 18 degrees 
bilaterally.  Straight leg raises elicited localized low back 
pain only at 60 degrees bilaterally.  X-rays showed residuals 
of a prior laminectomy, considerable degenerative disc 
disease and degenerative joint disease.  The diagnosis was 
osteoarthritis and degenerative disc disease of the 
lumbosacral spine secondary to an altered gait caused by pes 
cavus deformities of the feet.  

In an undated letter from private physician Alan C. T. 
received in October 1996, the physician indicated that 
"following his lumbar disc surgery he [the veteran] has 
experienced considerable relief from total incapacity."  The 
veteran continued to have a constant pain in the low back 
that radiated into the right lower extremity.  The examiner 
noted that the pain became severe both randomly and with 
transfers.  X-rays were noted to show marked degenerative 
disc disease as well as grade I degenerative 
spondylolisthesis.  Examination showed dorsal kyphosis with 
anterior flexion of the trunk and a broad based gait.  
Transfers were slow and painful.  Straight leg raising was 45 
degrees bilaterally.

The veteran underwent a VA examination in September 1997.  He 
reported that after his laminectomy, the radiating back pain 
resolved, but that he continued to have localized low back 
pain of a mild to moderate intensity with prolonged standing.  
Physical examination showed a diminished lordotic curve.  
Range of motion of motion on anterior flexion was from zero 
to 58 degrees with some guarding.  Posterior extension was 
from zero to 6 degrees.  Lateral flexion was to 18 degrees, 
bilaterally, and lateral rotation was from zero to 16 
degrees, bilaterally.  There was perivertebral tenderness 
without spasm.  Sacroiliac joints were non-tender.  Straight 
leg raises were negative to 70 degrees bilaterally.  The 
diagnoses were lumbosacral spine osteoarthritis and 
degenerative disc disease, status post-laminectomy.  The 
examiner noted that the veteran had increased pain with 
prolonged standing which caused a 5 degree diminished range 
of motion in all directions.

At the February 1999 hearing before the undersigned Member of 
the Board, the veteran testified that the muscles in his back 
were tender and became tight and spasm on occasion.  He also 
stated that he has some numbness or tingling down both legs, 
more on the right than on the left.  He reported his pain to 
be about an eight on a scale of one to ten, ten being the 
worst.  He indicated that he had not gotten any relief from 
the pain level and discomfort he felt in his back.

Analysis

The veteran's service-connected low back disability, 
currently diagnosed as lumbosacral spine osteoarthritis and 
degenerative disc disease, is currently rated as 20 percent 
disabling pursuant to Diagnostic Code 5293.  That code 
provides a 20 percent rating for intervertebral disc syndrome 
which is moderate with recurring attacks.  A 40 percent 
rating is warranted when the intervertebral disc syndrome is 
severely disabling with recurring attacks and intermittent 
relief.  The highest rating assignable under this code is 60 
percent which requires a pronounced condition with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
4.71a, Diagnostic Code 5293 (1998).

As stated above, the assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In 
this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  For the 
reasons stated below, the Board finds that the veteran is 
most appropriately rated under Diagnostic Code 5292.

Diagnoses at the February 1996 and September 1997 VA 
examinations, as well as Dr. C.'s October 1996 report, are 
degenerative disk disease, not intervertebral disk syndrome.  
While the veteran testified at the February 1999 hearing that 
he had some numbness down both legs, there is no medical 
evidence of intervertebral disk syndrome which warrant the 
assignment of a disability rating pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  Rather, the Board concludes 
that the more appropriate rating code, given the veteran's 
diagnosis, is 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
limitation of motion of the lumbar spine.  See Butts, supra.

Under Diagnostic Code 5292, a 40 percent evaluation may be 
granted for severe limitation of motion of the lumbar spine.  
The Board notes that words such as "moderate" and "severe" 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6 (1998).  

At the most recent VA examination, motion was limited to 58 
degrees forward flexion, 6 degrees backward extension, 18 
degrees lateral flexion, bilaterally, and 16 degrees lateral 
rotation, bilaterally.  The Board finds that these 
measurements support a finding that the veteran has severe 
limitation of motion of the lumbar spine.  As such, a 40 
percent disability rating is warranted for limitation of 
motion of the lumbosacral spine, pursuant to Diagnostic Code 
5292.  A 40 percent rating is the highest available under 
that Diagnostic Code.

In evaluating the veteran's claim for an increased rating for 
a low back disability, the provisions of 38 C.F.R. § 4.40 
must also be considered; such states that a disability of the 
musculoskeletal system is primarily the inability to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  38 
C.F.R. § 4.40 (1998).  Further, functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior on motion.  Id.  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(1998).  In DeLuca v. Brown, the Court held that, in 
determining the severity of musculoskeletal disabilities, VA 
must consider the aforementioned regulations (38 C.F.R. §§ 
4.40, 4.45). 8 Vet. App. 202, 207 (1995).

However, in the instant case, the veteran is now in receipt 
of a 40 percent rating, the maximum allowable rating under 
Diagnostic Code 5292, pertaining to limitation of motion.  As 
such, the aforementioned provisions of 38 C.F.R. § 4.40 and § 
4.45 are not for consideration.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

Entitlement to a total disability rating based on individual 
unemployability

Relevant law and VA regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (1998).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340, 4.15 
(1998).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  38 C.F.R. § 4.16(a)(1998).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  Before a total rating based upon 
individual unemployability may be granted, there must also be 
a determination that the veteran's service-connected 
disability is sufficient to produce unemployability without 
regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(1998).

Factual background

The veteran's service-connected disabilities have been 
discussed in detail above.  They are: bilateral pes cavus 
with hammertoes and callosities, rated as 30 percent 
disabling; arthritis of the left and right hips, each rated 
as 20 percent disabling; and arthritis and degenerative disc 
disease of the lumbar spine, rated pursuant to this  decision 
as 40 percent disabling.  The veteran's combined service 
connected disability rating is 80 percent.  See 38 C.F.R. 
§ 4.25 (1998).

The veteran testified at the February 1999 videoconference 
hearing that he had an 8th grade education.  The veteran has 
had past employment experience as a sales representative and 
as a security officer.  He testified that he was not able to 
continue working at his most-recent position as a security 
officer due to his back disability.  He testified, in 
essence, that the sum of all his service-connected 
disabilities is greater than the parts.  That is, the 
combination of the service-connected disabilities if the 
feet, hips and back acted in concert to deprive him of the 
mobility need to secure and maintain employment.  The 
veteran's representative noted that although the veteran is 
able to ambulate to some extent, he required the use of a 
wheelchair to cross the distance between the parking garage 
and the hearing location.  

Analysis

The Board recognizes that the veteran's service-connected 
disabilities are significant and that the combined disability 
rating is 80 percent.  However, the Board "must determine if 
there are circumstances, apart from non-service-connected 
disabilities, that place the veteran in a different position 
than other veterans with an 80% combined disability rating."  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The medical records, which have been discussed in detail 
earlier in this decision, portray a disability picture which 
is marked by significant limitation of motion in several 
joints as well as difficulty ambulating.  The veteran's 
employment of record reflects positions which require an 
ability to ambulate.  The positions of sales representative 
and, especially, security officer are not sedentary in 
nature.

In light of the veteran's education and work history and the 
current level of his service-connected disabilities which, 
when considered in concert are greater than when considered 
individually, the Board finds that he is unemployable; thus, 
a grant of a total disability rating for compensation is 
warranted under the law.



ORDER

An increased rating for bilateral pes cavus with hammertoes 
and callosities is denied.

An increased rating for arthritis of the left hip is denied.

An increased rating for arthritis of the right hip is denied.

An increased rating, 40 percent, for a arthritis and 
degenerative disc disease of the lumbar spine is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 

